DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is  objected to because of the following informalities: there are 2 commas after  graphene. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  5-6 and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recites “ wherein at least a portion of the exposed outer edges of the thermal management multi- layer sheet… pulls heat away from the body of the composite”. There is insufficient antecedent basis for the above limitations, as there is no  earlier recitation of  “exposed outer edges”,  and there is no earlier recitation of  “the body of the composite”. 
Regarding claims 5, 6 and 13 , the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, 11-12 , 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (EP 3,269,540, provided on IDS 08/13/2021). 
Regarding claim 1 and 7-8 , Simon discloses an assembly for a battery comprising a plurality of battery cells [0001]. The assembly comprises a layered composite in [0006];[0011];[0038]. The layered composite includes multiple layers and is used to manage heat transfer within a battery [abstract], reading on the claimed thermal management multilayer sheet. 
The layered composite (thermal management multilayer sheet) is disposed between adjacent battery cells and is fixed/adhered  to the cells [0053]. The layered composite (thermal management multilayer sheet) comprises, a first inorganic fiber layer IF ( first heat spreading layer), a first side of  a mica laminate ML (first integrity layer) disposed on a side of the first inorganic fiber layer IF ( first heat spreading layer),  a first side of a first adhesive layer  (adhesive layer A2 combined with compressible layer CL combined with  adhesive layer  A2) disposed on an opposite second side of the  mica laminate ML (first integrity layer), a second mica laminate ML (second integrity layer), and  a  second inorganic fiber layer IF (second heat spreading layer), wherein a first side of the  mica laminate ML (second integrity layer) is disposed on an opposite second side of the adhesive layer (adhesive layer A2 combined with compressible layer CL combined with  adhesive layer  A2), and the second inorganic fiber layer IF (second heat spreading layer) is disposed on an  opposite second side of the second mica laminate ML (second integrity layer) [0038].  Examiner notes the adhesive layer includes  adhesive layer A2 combined with compressible layer CL combined with  adhesive layer  A2, therefore the adhesive layer is a multi-layer adhesive.  (Claims 1 and 7-8).
Regarding claim 3, Simon discloses all of the limitations as set forth above in claim 1. Simon further discloses each of the  mica laminate ML  layer (first and second integrity layer) has a thickness of 0.05 to 0.15mm ( 50 to 150 microns) [0021]. (Claim 3) 
Regarding claim 4, Simon discloses all of the limitations as set forth above in claim 1. Simon further discloses the adhesive layer (adhesive layer A2 combined with compressible layer CL combined with  adhesive layer  A2) comprises  silicone adhesive  [0035].  (Claim 4)
Regarding claims 9 , 14, and 19,  Simon discloses an assembly for a battery comprising a plurality of battery cells [0001]. The assembly comprises a layered composite [0006];[0011];[0038]. The layered composite includes multiple layers and is used to manage heat transfer within a battery [abstract], reading on the claimed thermal management multilayer sheet. The layered composite (thermal management multilayer sheet) is disposed between adjacent battery cells and is fixed/adhered  to the cells [0053]. (Claim 14)  
The layered composite (thermal management multilayer sheet) comprises a first inorganic fiber layer IF ( first heat spreading layer ), a first side of  a mica laminate ML (first integrity layer) is  disposed on a side of the  first inorganic fiber layer IF ( first heat spreading layer ), and an adhesive layer  (adhesive layer A2 combined with compressible layer CL )  disposed on an opposite second side of the mica laminate ML (first integrity layer) ([0047];[0038]).  (Claims 9 and 19)
Regarding claim 11 , Simon discloses all of the limitations as set forth above in claim 9. Simon further discloses each of the  mica laminate ML  layer (first and second integrity layer) has a thickness of 0.05 to 0.15mm ( 50 to 150 microns) [0021]. (Claim 11) 
Regarding claim 12, Simon discloses all of the limitations as set forth above in claim 9. Simon further discloses the adhesive layer (adhesive layer A2 combined with compressible layer CL combined with  adhesive layer  A2) comprises  silicone adhesive  [0035].  (Claim 12)
Regarding claim 15, Simon discloses all of the limitations as set forth above in claim 9. Simon further discloses the layered composite separates  the battery cells from one another. The layered composite can be of single sheets of the layered composite or stacks (two thermal management multilayer sheets -layered composites) [0053]. (Claim 15)
Regarding claim 16 , Simon discloses all of the limitations as set forth above in claim 9. Simon further discloses the battery is a lithium ion battery [0001]. (Claim 16)
Regarding claim 20, Simon discloses all of the limitations as set forth above in claim 19. Simon further  discloses a battery housing at least partially enclosing the assembly for a battery [0053]. (Claim 20)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al. (EP 3,269,540, provided on IDS 08/13/2021), as applied to claims 1 and 9  above. 
Regarding claim 2, Simon discloses all of the limitations as set forth above in claim 1.  Simon further discloses each of the inorganic fiber layers IF ( first and second   heat spreading sheet) include silicon carbide [0015]. Simon further discloses each inorganic fiber layer IF ( first and second  heat spreading layers ) has a thickness of 5 to 250 µm [0030].  Examiner notes a thickness of 5 to 250 µm , is overlapping with the claimed ranged of a thickness of 12.7 to 508 micrometers. 
The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.  (Claim 2)
Regarding claim 10, Simon discloses all of the limitations as set forth above in claim 9.  Simon further discloses each of the inorganic fiber layers IF ( first and second   heat spreading sheet) include silicon carbide [0015].Simon further discloses each inorganic fiber layer IF ( first and second  heat spreading layers ) has a thickness of 5 to 250 µm [0030].  Examiner notes a thickness of 5 to 250 µm , is overlapping with the claimed ranged of a thickness of 12.7 to 508 micrometers. 
The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.  (Claim 10)
Claim  5 is  rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al. (EP 3,269,540, provided on IDS 08/13/2021), as applied to claim 1 above, and further in view of Pouchelon et al. (US 2010/0282410). 
Regarding claim 5,  Simon discloses all of the limitations as set forth above in claim 1.  Simon discloses an adhesive layer and points to the Pouchelon reference for  applicable silicone adhesives (Simon:[0035];[0025]). 
Simon does not disclose wherein the adhesive layer further comprises a filler, such as aerogel fillers, glass microballoons, gas-filled hollow polymer microsphere, boron nitride, aluminum nitride, mica, talc, carbon nanotubes, graphite, or a combination thereof. 
Pouchelon teaches a silicon adhesive including a particulate reinforcing mineral filler such as silica (Pouchelon:[0028];[0034];[0122-0126]). Therefore, it would have been obvious to one having ordinary skill in the art to use a silicone adhesive including an aerogel filler (silica) as taught by Pouchelon without undue experimentation and with a reasonable expectation of success.  (Claim 5)
Claims 6 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al. (EP 3,269,540, provided on IDS 08/13/2021), as applied to claims 1 and 9 above, and further in view of Jones et al. (US 20060164795)
Regarding claims 6 and 13,  Simon discloses all of the limitations as set forth above in claims 1 and 9 . Simon does not disclose wherein at least a portion of the exposed  outer edges of the thermal management multilayer sheet comprises a composition that pulls heat away from the body of the composite, such as ceramic, a high heat capacity wax, a phase change material, or a combination thereof.  Jones discloses a battery power supply system 10 comprising a plurality of energy producing entities 13, such as batteries (Jones:[0016]). Thermal dielectric materials 14 are  placed between each of the neighboring entities 13. The thermal dielectric materials 14 effectively create isolation for each corresponding entity 13, this minimizes the occurrence of migration of those thermal conditions to another entity or zone (Jones:[0018]). The thermal dielectric material 14 may be comprised of materials known in the art such that the thermal isolation properties of the dielectric materials 14 are known (Jones:[0021]).  Such thermal dielectric materials  include ceramics. The thermal dielectric material 14 is chosen for its ability to inhibit the transfer of heat from one zone to another and its ability to retain energy (Jones:[0022]). Examiner notes Jones uses a ceramic material that has the ability to  transfer heat from one material to another. Jones uses a ceramic material, which is included in the list of acceptable materials used by applicant and therefore it is expected that the ceramic material taught by Jones is capable of  pulling heat away from the body of the composite. 
 It would have been obvious to one having ordinary skill in the art to add a ceramic material that pulls heat away  (transfer of heat) from the body of the composite to least a portion of the exposed  outer edges of the thermal management multilayer in order to  inhibit the transfer of heat from one component to another and to further retain energy of the battery. (Claims 6 and 13)
Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al. (EP 3,269,540, provided on IDS 08/13/2021), as applied to claim 9 above, in view of Jones et al. (US 20060164795). 
Regarding claims 17 , Simon discloses all of the limitations as set forth above in claim 9. Simon does not disclose the battery cells are prismatic cells, pouch cells, or cylindrical cells, however it is well known in the art for battery cells to  have a cylindrical shape as shown by Jones. Jones discloses a battery power supply system 10 comprising a plurality of energy producing entities 13, such as batteries (Jones:[0016]). Thermal dielectric materials 14 are  placed between each of the neighboring entities 13. The thermal dielectric materials 14 effectively create isolation for each corresponding entity 13, this minimizes the occurrence of migration of those thermal conditions to another entity or zone (Jones[0018]). Jones further discloses as shown in FIG. 3, each entity 13 (battery)  has a generally cylindrical shape (Jones:[0024]). It would have been obvious to one having ordinary skill in the art to provide the battery cells of Simon  with a cylindrical shape. 
A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 18  is  rejected under 35 U.S.C. 103 as being unpatentable over  Simon et al. (EP 3,269,540, provided on IDS 08/13/2021), as applied to claim 9 above, and further in view of Kang et al. (EP 3091593). 
Regarding claim 18, Simon discloses all of the limitations as set forth above in claim 9.  Simone further discloses the layered composite (thermal management multilayer sheet) is disposed between adjacent battery cells and is fixed/adhered  to the cells [0053]. Simon does not disclose the battery cell is  a pouch cell, and the thermal management multilayer sheet is disposed on and/or adhered to the interior, exterior or both of the flexible housing of the pouch cell. However, it is well known in the art for a battery cell to be a pouch cell as shown by Kang. Kang discloses a pouch-type secondary battery 100 (Kang:[0006]), a  pouch type battery cell can be stacked with high integration, has high energy density per unit weight, can be manufactured at low cost, and can be easily modified (Kang:[0004]).
It would have been obvious to one having ordinary skill in the art to have the battery cell of Simon be a pouch cell, where the thermal management multilayer sheet is disposed on and/or adhered to the exterior of the flexible housing of the pouch cell, in order to have easy stacking, low cost, high energy density and easy modification. (Claim 18)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722